            Case 1:20-cv-05811-LLS Document 8 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRAVIS HEFFLEY,

                                 Plaintiff,
                                                                  20-CV-5811 (LLS)
                     -against-
                                                                 CIVIL JUDGMENT
 FCI OTISVILLE,

                                 Defendant.

         Pursuant to the order issued April 1, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed

without prejudice under the Prison Litigation Reform Act’s “three-strikes” rule. See 28 U.S.C.

§ 1915(g). Plaintiff is barred from filing any civil action under the in forma pauperis statute

while a prisoner unless he is under imminent danger of serious physical injury. Id.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 1, 2021
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
